DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 04/20/2022.

Claim Status
3.	Claims 5-11 are pending in this application.

Allowable Subject Matter
4.	Claims 5-11 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for implementing content schedules that are specific to different time zones comprising receiving, by a server, a client request for an array of channel schedules, each channel in the array of channel schedules corresponding to a time zone specified by the client and possessing a station ID, further each of the channels includes a timeline having one or more scheduled episodes that include episode attributes; sending, by the sever, to the client a response that includes the array of channel schedules along with the corresponding time zone and the station ID for each of the channels in the array of channel schedules, along with a release time attribute for the one or more scheduled episodes for each of the channels in the array of channel schedules; selecting, by the client, one or more scheduled episodes, based on at least the station ID, the time zone, and the release time attribute; updating, by the client, the array of channel schedules, wherein updating replaces the array of channel schedules with the selected one or more episodes; transmitting, by the client to the server, the updated array of channel schedules; and implementing, by the server, a new streaming content schedule, wherein the new streaming content schedule includes the one or more scheduled episodes streaming at the station ID at the time zone, and at the release time attribute…” in Independent Claim 5 to be obvious. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426